Citation Nr: 0602429	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  04-32 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied service connection for 
tinnitus.  

The Board notes that the veteran filed a claim for hearing 
loss in September 2001.  At a May 2002 VA audiologic 
examination, the veteran complained of tinnitus.  Though the 
veteran had not raised a claim for tinnitus, the RO denied 
service connection for tinnitus in June 2002.  The veteran 
was notified of this determination and filed a timely Notice 
of Disagreement (NOD) with regards to his hearing loss claim, 
but failed to file a timely NOD with regards to tinnitus.  As 
such, the Board finds that the June 2002 denial of service 
connection for tinnitus became final.  

The veteran filed a service connection claim for tinnitus in 
October 2003.  The RO failed to apply the new and material 
evidence standard to the veteran's claim; and instead denied 
the claim on a de novo basis.  Nonetheless, the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, 
Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996) (pertaining to 
Board finality); Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (relating to RO finality).  Therefore, regardless 
of the way the RO characterized the issue, the initial 
question before the Board is whether new and material 
evidence has been received to reopen a claim for service 
connection for tinnitus.  

As discussed below, the Board finds that it has received new 
and material evidence with which to reopen the veteran's 
claim.  Furthermore, the veteran submitted an October 2004 
correspondence in which he waived RO consideration of the 
additional evidence.  As such, the Board has jurisdiction to 
decide the merits of the claim on a de novo basis.  Finally, 
by deciding the case on a de novo basis, as opposed to 
applying a new and material evidence standard, the RO 
afforded the veteran's claim more consideration than was 
warranted.  As such, the error is considered harmless error.     

The Board notes that the veteran also filed an increased 
rating claim for hearing loss and a service connection claim 
for residuals of insect bites.  He withdrew these claims by 
way of an August 2004 correspondence.  


FINDINGS OF FACT

1.  An unappealed RO decision in June 2002 denied service 
connection for tinnitus on the basis that there was no 
medical evidence of tinnitus in the veteran's service medical 
records, and there was no medical nexus linking his current 
diagnosis of tinnitus to service.  

2.  The evidence received since the time of the prior final 
June 2002 RO decision includes a medical nexus linking his 
tinnitus to noise exposure sustained during service.  This 
evidence is neither cumulative nor redundant, it relates to 
an unestablished fact necessary to substantiate the claim; 
and it raises a reasonable possibility of sustaining the 
claim. 

3.  While there are no complaints of tinnitus or other ear 
pain noted in the veteran's service medical records; and no 
post service medical evidence of tinnitus for many years 
after service; the veteran has provided lay evidence that he 
has had recurrent tinnitus since service and has provided 
medical evidence of a nexus between his tinnitus and service.   


CONCLUSIONS OF LAW

1.  The unappealed June 2002 RO decision, which denied 
service connection for tinnitus, is final.  38 U.S.C.A. § 
7105 (West 2002).

2.  New and material evidence has been submitted to reopen a 
claim for service connection for tinnitus, and that claim is 
reopened.  38 U.S.C.A. §§ 5107(a), 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2005).

3.  Service connection for tinnitus is warranted. 38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the June 2002 and March 2004 RO rating 
decisions; the June 2004 Statement of the Case; the August 
2004 Supplemental Statement of the Case; and letters sent to 
the veteran by the RO, adequately informed him of the 
information and evidence needed to substantiate his claim for 
service connection for tinnitus, and complied with VA's 
notification requirements.  The Statement of the Case and 
Supplemental Statement of the Case set forth the laws and 
regulations applicable to the veteran's claim.  Further, 
letters from the RO to the veteran dated December 2003 and 
September 2004 informed him of the types of evidence that 
would substantiate his claim; that he could obtain and submit 
private evidence in support of his claim; and that he could 
have the RO obtain VA and private evidence if he completed 
the appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claim 
for service connection for tinnitus, and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was provided to 
the veteran in December 2003, prior to the March 2004 RO 
rating decision.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In its VCAA notice and 
Statements of the Case, the RO informed the veteran of the 
evidence already of record and requested that he inform VA of 
any additional information or evidence that he wanted VA to 
obtain.  In a letter informing him that his appeal had been 
certified to the Board, the RO informed him that he could 
submit additional evidence concerning his appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Mayfield, supra.  Moreover, in a recent opinion, VA General 
Counsel held that the Court of Appeals for Veteran's Claims' 
statement in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VA General Counsel further 
noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by 
December 2003 and September 2004 correspondence and asked him 
to identify all medical providers who treated him for 
tinnitus.  The RO has obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the veteran underwent a VA examination 
in May 2002.  The Board finds that this examination, along 
with VA outpatient records, and private treatment records, 
provide sufficient findings upon which to determine whether 
service connection is warranted for the veteran's disability.  
There is no duty to provide another examination or medical 
opinion. 

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran served on active duty from February 1966 to 
January 1968.

The service medical records reveal no complaints, findings, 
diagnosis, or treatment for tinnitus or any ear pain.  The 
veteran's October 1967 separation examination revealed high 
frequency hearing loss in the left ear, but no indication of 
tinnitus.  The veteran completed a Report of Medical History 
in conjunction with his separation examination.  His 
statement of health in his own words was "good."  He also 
indicated, by checked box, that he did not have any ear 
trouble.  

The veteran filed a claim for hearing loss in September 2001 
and underwent a VA audiology examination in May 2002.  The 
clinician reviewed the veteran's case history and claims 
file.  The veteran reported that he worked around tanks while 
in the Army; and the clinician noted that upon separation 
from service, the veteran had high frequency hearing loss in 
the left ear.  The veteran had left ear hearing loss at the 
VA examination and the clinician opined that it was as likely 
as not related to service.  The veteran has since been 
service connected for his hearing loss.  The veteran also 
reported unilateral (left ear) intermittent tinnitus 
(characterized as high pitched ringing).  He stated that it 
occurs a few times a month and lasts for a minute or two.  
The clinician noted the infrequent nature of the reported 
tinnitus, and opined that it was not at least as likely as 
not related to service.    

The veteran submitted clinical treatment records from Kaiser 
Permanente dated January 1975 and December 1999.  Neither of 
them contained any mention of tinnitus or ringing in the 
ears.  

Though the veteran had not yet raised a service connection 
claim for tinnitus, the RO denied service connection in June 
2002.  The RO noted that there were no complaints of tinnitus 
in the veteran's service medical records and there was no 
competent medical opinion linking his current claim of 
tinnitus to service.  

The veteran began seeking treatment at the VA Medical Center 
in Denver for hearing loss and tinnitus in September 2002.  
He reported tinnitus in September 2002, November 2002, 
December 2002, April 2003, and October 2003.  

The veteran filed his service connection claim for tinnitus 
(as secondary to left ear hearing loss) in October 2003.  In 
December 2003, he indicated that he suffers from tinnitus 
constantly and that he began experiencing it shortly after he 
was discharged from service.  The VA clinician who conducted 
the veteran's May 2002 examination submitted an addendum in 
February 2004 in which he stated that "due to the 
infrequency and short duration of the episodes, it is my 
opinion that this does not warrant a diagnosis of tinnitus."        

The veteran's claim was denied again in March 2004.

The veteran submitted private treatment notes from Dr. A.J.D. 
dated July 2004.  The typed notes reveal that the veteran 
reported a long history of tinnitus; asymmetric sensorineural 
hearing loss; and significant noise exposure.  The veteran 
sought treatment for tinnitus.  Dr. A.J.D. noted that the 
veteran is service connected for left ear hearing loss and 
that there has been some slight progression of hearing loss 
in his right ear.  He then states that "extensive discussion 
however, of the pathophysiology of tinnitus and its 
relationship to his nerve hearing loss on that left side is 
undertaken."  There is no opinion regarding the etiology in 
the note.  However, Dr. A.J.D. has handwritten "This 
tinnitus difficulty is more likely than not to be related to 
his noise exposure and hearing loss, which may also have some 
progression."  

The veteran testified before the Board by way of an October 
2004 video conference hearing.  He testified that he first 
experienced ringing in his ears while he was in service.  He 
was in an armored tank and on the firing line.  When he 
reported the ringing in his ears to a sergeant, the sergeant 
told him that it would go away (and it did).  However, when 
he went out on duty again, the ringing would return.  
Eventually it never did go away.  He stated that he has 
tinnitus in both ears; but it is particularly bad in his 
left.  It "messes" with his thinking, especially when he is 
reading.  The ringing is constant in both ears.  

The veteran further testified that he was a tanker while in 
the service.  He started as a loader/driver, and later became 
a gunner.  He was exposed to machine gun fire, rifle and 
pistol fire, engine noise, and artillery.  The tinnitus would 
go away once removed from the excessive noise, but would 
return when exposed to excessive noise.  Eventually, the 
tinnitus remained even after he was no longer exposed to 
excessive noise.  After he left the service, his job exposed 
him to excessive noise in the form of truck trailers.  
However, the veteran stated that he had fitted earplugs to 
protect his ears.     

The veteran's representative stated that the veteran waited 
until October 2003 to file a tinnitus claim because he was 
not aware that it was a disability.  He thought that it was 
simply included as part of his hearing loss claim.  

The veteran submitted correspondence from Kaiser Permanente 
physician, Dr. A.J.D. dated September 2004 in which he stated 
that "the tinnitus [the veteran] is experiencing is more 
likely than not a result of the hearing loss and as such 
would most likely be service connected as well."  He further 
stated that the opinion was based on the veteran's separation 
examination, as well as the veteran's Kaiser Permanente 
medical records.  

The veteran also submitted a September 2004 correspondence 
from B.D.S., Au. D.  He stated that he performed an 
audiological examination on the veteran in September 2004.  
At the examination, the veteran reported having bilateral 
tinnitus in his ears (left greater than right) since being 
discharged from service in 1967.  B.D.S. noted that the 
veteran experienced hearing loss during service that was most 
likely noise induced (since he was exposed to armored tanks 
and pistols).  He also stated that the veteran worked for 
Tempte Trucks, where he was sometimes exposed to noise, but 
used ear protection.  He opined that the veteran's tinnitus 
is "very likely due to the high intensity noise exposure, 
both in service and to further exposure since that time."

Finally, the veteran submitted a July 2003 progress note in 
which Dr. B.A. assessed the veteran with "tinnitus, 
asymmetric hearing impairment most likely related to noise 
exposure."  

New and Material Evidence

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a Statement of the Case.  38 
C.F.R. § 19.26.  A Substantive Appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the Statement of the Case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  The appellant's 
application to reopen was filed after August 29, 2001 (it was 
filed in October 2003); consequently, the current version of 
§ 3.156 applies.  38 C.F.R. § 3.156(a) (2005) provides as 
follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of sustaining the claim	
   
Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis. Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible. The only exception would 
be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.
Laws and Regulations Relating to Claims for Service 
Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

The RO denied service connection for tinnitus in June 2002 on 
the basis that there was no evidence that the veteran 
complained of tinnitus during service, and the fact that 
there was no medical nexus linking the veteran's tinnitus to 
service.  Since the June 2002 denial of service connection, 
the veteran has submitted Dr. A.J.D.'s medical opinion that 
the veteran's tinnitus "is more likely than not a result of 
the hearing loss and as such would most likely be service 
connected as well;" a medical opinion from  B.D.S., Au. D. 
in which he opined that the veteran's tinnitus is "very 
likely due to the high intensity noise exposure, both in 
service and to further exposure since that time;" and an 
July 2003 progress note in which Dr. B.A. assessed the 
veteran with "tinnitus, asymmetric hearing impairment most 
likely related to noise exposure." 

This reflects evidence of a nexus between the veteran's 
tinnitus and his time spent in service.  Furthermore, these 
opinions were not previously submitted to the RO; they relate 
to an unestablished fact necessary to substantiate the claim; 
and they raise a reasonable possibility of sustaining the 
claim. Accordingly, the claim for service connection for 
tinnitus is reopened.  Since the veteran has waived RO 
consideration of the new evidence, the Board will proceed 
with its own de novo review of the claim.  

The veteran served on active duty from February 1966 to 
January 1968.  The service medical records, to include an 
October 1967 separation examination and a Report of Medical 
History completed by the veteran himself, reveal no 
complaints, findings, diagnosis, or treatment for tinnitus or 
any ear pain.  

The veteran failed to file a claim of any kind until 
September 2001, at which time he claimed service connection 
for hearing loss, strep throat, insect bites, and dental 
problems.  There was no claim for tinnitus filed at that 
time.  The veteran submitted clinical treatment records from 
Kaiser Permanente dated January 1975 and December 1999.  
Neither of them contained any mention of tinnitus or ringing 
in the ears.  

The first documented complaint of tinnitus did not occur 
until the veteran underwent a VA audiological examination in 
May 2002 (approximately 34 years after service).  At the VA 
examination, the veteran reported unilateral (left ear) 
tinnitus that it occurred a few times a month and lasted for 
a minute or two.  The VA clinician reviewed the veteran's 
claims file and opined that it was not at least as likely as 
not related to service.  In doing so, he noted the infrequent 
nature of the reported tinnitus.    

The veteran has provided medical opinions from Dr. A.J.D. and 
B.D.S., Au. D. that contradict the opinion of the VA 
clinician.  In addition, he has variously provided statements 
and testimony which reflect that he had tinnitus in service 
and that it recurred many times over the years after service 
until it became permanent.  

The veteran's service medical records (including the 
veteran's separation examination) showed no complaints, 
symptoms, diagnoses, or treatment of tinnitus or any other 
type of ear pain.  The veteran indicated, by checked box in a 
Report of Medical History, that he had had no ear pain while 
in service.  Furthermore, there are no medical records for 
many years after service that show any complaints of 
tinnitus.  As noted above, there is medical evidence of the 
claimed disability but only after decades had elapsed since 
service.  The question that remains is whether the evidence 
supports a nexus between the veteran's tinnitus and in 
service noise exposure.  

The Board notes that Dr. A.J.D. opined that the veteran's 
tinnitus "is more likely than not a result of the hearing 
loss and as such would most likely be service connected as 
well."  He further stated that the opinion was based on the 
veteran's separation examination, as well as the veteran's 
Kaiser Permanente medical records.  However, Dr. A.J.D. did 
not have access to the veteran's claims file and service 
medical records which were negative for any complaints of 
tinnitus.  In addition, Dr. A.J.D. opined that the veteran's 
tinnitus is "more likely than not a result of the hearing 
loss."  

The September 2004 opinion rendered by B.D.S., Au. D. suffers 
from many of the same defects.  He notes that the veteran 
reported suffering from tinnitus since 1967.  However, 
B.D.S., Au. D. did not have access to the veteran's claims 
file which was negative for any complaints of tinnitus.  He 
also failed to note that there was no post service medical 
evidence of tinnitus until May 2002.  It seems clear from 
reading his September 2004 correspondence that his opinion as 
to the etiology of the veteran's tinnitus is based solely on 
the history obtained from the veteran (a history that is not 
supported by either the service medical records or any post 
service medical records).  However, it should be noted that 
tinnitus is defined as "a noise in the ears, such as ringing, 
buzzing, roaring, or clicking." Charles v. Principi, 16 Vet. 
App. 370, 374 (2002), citing DORLANDS ILLUSTRATED MEDICAL 
DICTIONARY 1714 (28th ed. 1994).  As held in Charles, the 
symptoms of tinnitus are capable of lay observation rendering 
a claimant competent to speak to continuity of 
symptomatology. Id.  The lack of medical documentation of the 
veteran's symptoms is not controlling in this case.  

Accordingly, while tinnitus was not diagnosed until many 
years after service, the veteran has provided competent lay 
evidence of the presence of episodes of tinnitus since his 
time in service.  He has also provided some evidence of a 
nexus between his current tinnitus and his hearing loss and 
ringing of the ears in service.  Accordingly, the evidence is 
at least in equipoise with regard to the question of whether 
the veteran has tinnitus which may be associated with his 
service and the claim is allowed.  




ORDER

New and material evidence having been submitted, the claim 
for service connection for tinnitus is reopened.  Entitlement 
to service connection for tinnitus is granted.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


